EXHIBIT 10.22

 

 

PROMISSORY NOTE

 

 

 

Maker: Empire Petroleum Corporation Date of Note:   6506 S. Lewis Ave., Suite
112 December 31, 2013   Tulsa, OK  74136-1020     Maturity Date:   March 31,
2014       Amount of Note:   $91,580 + 4% interest at   Maturity Date

 

 

This note, drawn in favor of the Albert E. Whitehead Living Trust, in the amount
of $91,580 by combing the current amount due to Mr. Whitehead of $81,580 and the
promissory note dated July 29, 2013, in the amount of $10,000, in which the
maturity date has expired, plus 4% interest and is due and payable March 31,
2014.

 

The proceeds of these loans have been used for payment of the Gabbs Valley Lease
Rentals and general office expenses.

 

The maker reserves the right to prepay amount at any time without premium or
penalty.

 

 

 

EMPIRE PETROLEUM CORPORATION

 

 

 

 

 

  /S/ Albert E. Whitehead  

ALBERT E. WHITEHEAD

Chief Executive Officer

 

